 Case 2:19-cv-03546-TJH-PLA Document 114 Filed 12/29/20 Page 1 of 2 Page ID #:2977




1    JANET M. HEROLD
     Regional Solicitor
2    ANDREW J. SCHULTZ (CA #237231)
3    Counsel for Wage and Hour
     KATHERINE E. CAMERON (WA #41777)
4    NISHA PAREKH (CA #318393)
5    ADRIANA AHUMADA (CA #274295)
     Trial Attorneys
6
     UNITED STATES DEPARTMENT OF LABOR
7    350 S. Figueroa Street, Suite 370
8    Los Angeles, CA 90071-1202
     Telephone: (213) 894-3990
9    Parekh.Nisha@dol.gov
10   Attorneys for Plaintiff Eugene Scalia,
     United States Secretary of Labor
11
12
                     IN THE UNITED STATES DISTRICT COURT
13
                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
15
     EUGENE SCALIA,                                  Case No. 2:19-cv-03546-TJH-PLAx
16
     Secretary of Labor,
17   United States Department of Labor,              ORDER ON PARTIES’ JOINT
18                                                   STIPULATION PRECLUDING
                                        Plaintiff,   INQUIRY INTO OR
19               v.                                  REFERENCE TO
20                                                   IMMIGRATION STATUS
     KP POULTRY, INC., et al.,
21
                                     Defendants.
22
23
24
25
26
27
28

     ORDER ON PARTIES’ JOINT STIPULATION Case No.
     2:19-cv-03546-TJH-PLAx
 Case 2:19-cv-03546-TJH-PLA Document 114 Filed 12/29/20 Page 2 of 2 Page ID #:2978




1          The parties have stipulated that they shall not question non-party worker
2    witnesses on topics that may reveal the immigration status of worker witnesses or
3    anyone else.
4          Good cause appearing, the parties’ stipulation is approved. During
5    discovery, including depositions, and trial, Defendants and Plaintiff shall not
6    question non-party worker witnesses about the immigration status of themselves or
7    anyone else. Defendants and Plaintiff shall not ask about matters which could lead
8    to information about or tend to reveal the immigration status of non-party worker
9    witnesses or anyone else, including, but not limited to: their dates of arrival in the
10   United States; immigration proceedings; change in their immigration status; their
11   seeking or receiving immigration assistance; their work papers; whether or not they
12   obtained or have Social Security numbers; what their Social Security number is;
13   whether or not they hold a passport of any country; whether or not they hold a
14   valid "green card" or work visa; and tax status or payment history.
15
16   IT IS SO ORDERED.
17
18   DATED: December 29, 2020                        _________________________
19                                                   Honorable Paul L. Abrams
                                                     United States Magistrate Judge
20
21
22
23
24
25
26
27
28

      ORDER ON PARTIES’ JOINT STIPULATION Case No.
      2:19-cv-03546-TJH-PLAx
